         Case 18-81556             Doc 42     Filed 04/19/19 Entered 04/19/19 11:39:42                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: REWERTS, BARBARA ANNE                                                      § Case No. 18-81556
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on July 24, 2018. The undersigned trustee was appointed on July 24, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                24,837.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                      33.32
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                24,803.68
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-81556              Doc 42  Filed 04/19/19 Entered 04/19/19 11:39:42 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 12/06/2018
       and the deadline for filing governmental claims was 01/20/2019. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $3,233.70. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $3,233.70, for a total compensation of $3,233.70. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $42.28, for total expenses of
              2
       $42.28.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 03/07/2019                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 18-81556                     Doc 42           Filed 04/19/19 Entered 04/19/19 11:39:42                                             Desc Main
                                                                           Document     Page 3 of 9
                                                                                                                                                                                   Exhibit A


                                                                                    Form 1                                                                                         Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 18-81556                                                                       Trustee:         (330400)        JOSEPH D. OLSEN
Case Name:         REWERTS, BARBARA ANNE                                                    Filed (f) or Converted (c): 07/24/18 (f)
                                                                                            §341(a) Meeting Date:            09/04/18
Period Ending: 03/07/19                                                                     Claims Bar Date:                 12/06/18

                                 1                                          2                            3                          4                    5                     6

                     Asset Description                                  Petition/             Estimated Net Value             Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,       Abandoned             Received by       Administered (FA)/
                                                                         Values             Less Liens, Exemptions,          OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                     Remaining Assets

 1        4403 Marsh Ave, Rockford, IL 61114                               85,000.00                            0.00                                    24,837.00                        FA
          Single-family

 2        2012 Jeep Patriot, 100,000 miles, 2012 Jeep Patr                  3,250.00                            0.00                                          0.00                       FA

 3        2013 Lincoln MKX, 50,000 miles, 2013 Lincoln MKX                 16,275.00                            0.00                                          0.00                       FA

 4        Furniture, linens, small appliances, table & cha                  2,500.00                            0.00                                          0.00                       FA

 5        TV, cell phone $100                                                   100.00                          0.00                                          0.00                       FA

 6        Everyday clothes, shoes, accessories $200                             200.00                          0.00                                          0.00                       FA

 7        Costume jewelry $200                                                  200.00                          0.00                                          0.00                       FA

 8        Cash                                                                    0.00                          0.00                                          0.00                       FA

 9        Savings Account: Cornerstone Credit Union                             200.00                          0.00                                          0.00                       FA

10        Checking Account: Rockford Bank & Trust                               400.00                          0.00                                          0.00                       FA

11        IRA: Wells Fargo                                                  3,000.00                            0.00                                          0.00                       FA

12        Engagement and wedding ring                                       1,000.00                            0.00                                          0.00                       FA

 12      Assets      Totals (Excluding unknown values)                  $112,125.00                            $0.00                                   $24,837.00                    $0.00



      Major Activities Affecting Case Closing:

                  Change of Address for Debtor filed on 12/27/2018.


                  12/31/2018 - This is a pretty interest case. The Debtor filed bankruptcy and listed the fair market value of her residence at about $170,000.00 which was jointly owned
                  by her non-filing spouse. Post-petition but pre-341 meeting, the Debtor sold her house for approximately $250,000.00 and never advised the Trustee she did so nor
                  amended her schedules to reflect the higher value. The Trustee in doing his due diligence before the first meeting of creditors, came across the sale of the house and
                  the sale price in the real estate records. Eventually the Trustee recovered the wife's share of the proceeds in excess of the mortgage company debt less her
                  homestead. The only issue remaining is whether to object to the discharge of the Debtor and the U.S. Trustee's Office has consented to review the issue. The final
                  report is tempoarily on hold pending that determination. The Debtor essentially has offered the Trustee to "buy" her discharge by paying enough funds to satisfy the
                  remaining balance of unsecured creditors and administrative costs if we do not pursue a § 727. We are awaiting the results of the U.S. Trustee's review at least for the
                  moment.




                                                                                                                                                  Printed: 03/07/2019 03:53 PM      V.14.50
                     Case 18-81556                   Doc 42       Filed 04/19/19 Entered 04/19/19 11:39:42                                   Desc Main
                                                                    Document     Page 4 of 9
                                                                                                                                                                 Exhibit A


                                                                          Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 18-81556                                                           Trustee:       (330400)      JOSEPH D. OLSEN
Case Name:       REWERTS, BARBARA ANNE                                          Filed (f) or Converted (c): 07/24/18 (f)
                                                                                §341(a) Meeting Date:        09/04/18
Period Ending: 03/07/19                                                         Claims Bar Date:             12/06/18

                              1                                      2                     3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2019           Current Projected Date Of Final Report (TFR):       December 31, 2019




                                                                                                                                  Printed: 03/07/2019 03:53 PM   V.14.50
                         Case 18-81556                  Doc 42        Filed 04/19/19 Entered 04/19/19 11:39:42                                                Desc Main
                                                                        Document     Page 5 of 9
                                                                                                                                                                                  Exhibit B


                                                                                   Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-81556                                                                      Trustee:              JOSEPH D. OLSEN (330400)
Case Name:           REWERTS, BARBARA ANNE                                                         Bank Name:            Rabobank, N.A.
                                                                                                   Account:              ******1766 - Checking Account
Taxpayer ID #:       **-***8019                                                                    Blanket Bond:         $1,500,000.00 (per case limit)
Period Ending: 03/07/19                                                                            Separate Bond: N/A

   1             2                           3                                      4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction                 T-Code              $                  $                Account Balance
10/11/18       {1}         Barbara Rewerts                    BMO Harris Bank Cashier's Check for 1/2         1110-000               24,837.00                                 24,837.00
                                                              house sale proceeds less homestead
                                                              exemption.
10/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                2600-000                                         12.92           24,824.08
11/30/18                   Rabobank, N.A.                     Bank and Technology Services Fee                2600-000                                         20.40           24,803.68
12/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                2600-000                                         19.70           24,783.98
01/04/19                   Rabobank, N.A.                     Bank and Technology Services Fee                2600-000                                         -19.70          24,803.68
                                                              Adjustment

                                                                                  ACCOUNT TOTALS                                     24,837.00                 33.32         $24,803.68
                                                                                         Less: Bank Transfers                             0.00                  0.00
                                                                                  Subtotal                                           24,837.00                 33.32
                                                                                         Less: Payments to Debtors                                              0.00
                                                                                  NET Receipts / Disbursements                     $24,837.00                 $33.32

                                  Net Receipts :         24,837.00
                                                                                                                                       Net             Net                     Account
                                    Net Estate :        $24,837.00                TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                Balances

                                                                                  Checking # ******1766                              24,837.00                 33.32           24,803.68

                                                                                                                                   $24,837.00                 $33.32         $24,803.68




{} Asset reference(s)                                                                                                                         Printed: 03/07/2019 03:53 PM        V.14.50
                   Case 18-81556               Doc 42           Filed 04/19/19 Entered 04/19/19 11:39:42                                  Desc Main
                                                                  Document     Page 6 of 9
Printed: 03/07/19 03:53 PM                                                                                                                                Page: 1

                                           Exhibit "C" - Analysis of Claims Register
                                           Case: 18-81556 REWERTS, BARBARA ANNE

  Case Balance:        $24,803.68               Total Proposed Payment:               $24,803.68                    Remaining Balance:               $0.00

                                                                 Amount               Amount               Paid           Claim            Proposed       Remaining
Claim #   Claimant Name                     Type                  Filed               Allowed             to Date        Balance           Payment          Funds

          Attorney Craig A Willette       Admin Ch. 7             1,700.00             1,700.00              0.00         1,700.00           1,700.00        23,103.68
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          Attorney Joseph D Olsen         Admin Ch. 7              812.25               812.25               0.00             812.25            812.25       22,291.43
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN                 Admin Ch. 7               42.28                42.28               0.00              42.28             42.28       22,249.15
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN                 Admin Ch. 7             3,233.70             3,233.70              0.00         3,233.70           3,233.70        19,015.45
          <2100-00 Trustee Compensation>

  5S      Cornerstone Community           Secured               18,875.00                 0.00               0.00               0.00               0.00      19,015.45

   1      Capital One Bank (USA),         Unsecured             10,776.78            10,776.78               0.00        10,776.78           5,144.28        13,871.17
          N.A.
   2      Capital One Bank (USA),         Unsecured                999.09               999.09               0.00             999.09            476.91       13,394.26
          N.A.
   3      Capital One Bank (USA),         Unsecured               2,207.11             2,207.11              0.00         2,207.11           1,053.56        12,340.70
          N.A.
   4      Capital One Bank (USA),         Unsecured               1,658.62             1,658.62              0.00         1,658.62              791.74       11,548.96
          N.A.
  5U      Cornerstone Community           Unsecured               3,653.64             3,653.64              0.00         3,653.64           1,744.06         9,804.90
  6 -2    MERRICK BANK                    Unsecured               2,401.58             2,401.58              0.00         2,401.58           1,146.39         8,658.51
   7      TD Bank, USA                    Unsecured                653.46               653.46               0.00             653.46            311.93        8,346.58
   8      Quantum3 Group LLC as           Unsecured               3,030.14             3,030.14              0.00         3,030.14           1,446.43         6,900.15
          agent for
   9      Quantum3 Group LLC as           Unsecured               6,240.94             6,240.94              0.00         6,240.94           2,979.10         3,921.05
          agent for
   10     Synchrony Bank                  Unsecured               1,203.28             1,203.28              0.00         1,203.28              574.38        3,346.67
   11     Synchrony Bank                  Unsecured               4,573.99             4,573.99              0.00         4,573.99           2,183.38         1,163.29
   12     SYNCHRONY BANK                  Unsecured               2,436.99             2,436.99              0.00         2,436.99           1,163.29             0.00


                      Total for Case 18-81556 :                 $64,498.85           $45,623.85             $0.00       $45,623.85         $24,803.68




                                                                        CASE SUMMARY
                                                     Amount            Amount                 Paid             Proposed                % paid
                                                      Filed            Allowed               to Date           Payment

          Total Administrative Claims :             $5,788.23          $5,788.23                  $0.00         $5,788.23         100.000000%

                Total Secured Claims :          $18,875.00                   $0.00                $0.00               $0.00            0.000000%

             Total Unsecured Claims :           $39,835.62            $39,835.62                  $0.00        $19,015.45          47.734791%
          Case 18-81556         Doc 42     Filed 04/19/19 Entered 04/19/19 11:39:42                 Desc Main
                                             Document     Page 7 of 9


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                      Exhibit D

            Case No.: 18-81556
            Case Name: REWERTS, BARBARA ANNE
            Trustee Name: JOSEPH D. OLSEN
                                               Balance on hand:                          $          24,803.68
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments               Proposed
 No.                                             Asserted       of Claim          to Date              Payment
   5S         Cornerstone Community             18,875.00                0.00                0.00             0.00
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          24,803.68

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
Trustee, Fees - JOSEPH D. OLSEN                                     3,233.70                 0.00       3,233.70
Trustee, Expenses - JOSEPH D. OLSEN                                     42.28                0.00            42.28
Attorney for Trustee, Fees - Attorney Craig A Willette              1,700.00                 0.00       1,700.00
Attorney for Trustee Fees - Attorney Joseph D Olsen                   812.25                 0.00           812.25
                           Total to be paid for chapter 7 administration expenses:       $           5,788.23
                           Remaining balance:                                            $          19,015.45

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
                                                      None
                           Total to be paid for prior chapter administrative expenses:   $               0.00
                           Remaining balance:                                            $          19,015.45




   UST Form 101-7-TFR (05/1/2011)
           Case 18-81556         Doc 42      Filed 04/19/19 Entered 04/19/19 11:39:42                  Desc Main
                                               Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          19,015.45
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 39,835.62 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 47.7 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Capital One Bank (USA), N.A.                           10,776.78                 0.00       5,144.28
  2            Capital One Bank (USA), N.A.                              999.09                 0.00         476.91
  3            Capital One Bank (USA), N.A.                            2,207.11                 0.00       1,053.56
  4            Capital One Bank (USA), N.A.                            1,658.62                 0.00         791.74
  5U           Cornerstone Community                                   3,653.64                 0.00       1,744.06
  6 -2         MERRICK BANK                                            2,401.58                 0.00       1,146.39
  7            TD Bank, USA                                              653.46                 0.00         311.93
  8            Quantum3 Group LLC as agent for                         3,030.14                 0.00       1,446.43
  9            Quantum3 Group LLC as agent for                         6,240.94                 0.00       2,979.10
 10            Synchrony Bank                                          1,203.28                 0.00         574.38
 11            Synchrony Bank                                          4,573.99                 0.00       2,183.38
 12            SYNCHRONY BANK                                          2,436.99                 0.00       1,163.29
                             Total to be paid for timely general unsecured claims:          $          19,015.45
                             Remaining balance:                                             $               0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-81556         Doc 42      Filed 04/19/19 Entered 04/19/19 11:39:42                 Desc Main
                                               Document     Page 9 of 9




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
